DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/10/2021 is acknowledged. Claims 6, 11-13, 17 and 20-22 are withdrawn from consideration.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0007808 A1) in view of Abe et al. (US 2017/0125464 A1).
	
	Regarding claim 1, Jung et al. (hereafter referred as Jung) teaches an image sensing device (Jung, Fig. 1), comprising: 
an image sensing circuit including a plurality of pixels arranged in a plurality of rows and a plurality of columns (Jung, Fig. 1, Pixel Array 110, Paragraphs 0033-0034); 
a voltage supply coupled to the plurality of pixels (Jung, Fig. 4, VDD, Paragraph 0038); 
a plurality of bitlines, wherein each one of the plurality of bitlines is coupled to a corresponding one of the plurality of columns (Jung, Fig. 4, CL, Paragraphs 0031 and 0043); and 
a control circuit (Jung, Figs. 1 and 2, row driver 120, Paragraphs 0026-0027) coupled to output at least a row select signal (Jung, Fig. 4, SEL1 and SEL2, Paragraph 0059) and a transfer signal (Jung, Fig. 4, TG1 and TG2, Paragraph 0065) to each one of the plurality of rows (Jung, Fig. 4), 
wherein each one of the plurality of rows is selectively coupled to the plurality of bitlines to selectively output image data signals in response to the row select signal and the transfer signal (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein each one of the plurality of rows is further selectively coupled to the plurality of bitlines to selectively clamp the plurality of bitlines in response to the row select signal and the transfer signal (Jung, Fig. 4, CLP1 and CLP2, Paragraphs 0038, 0060 and 0071), and 
wherein each one of the plurality of rows is selectively decoupled from the plurality of bitlines in response to the row select signal (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.).

In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.

Regarding claim 2, the combination of Jung and Abe teaches the image sensing device of claim 1 (see claim 1 analysis), wherein each one of the plurality of pixels comprises: 
a photodiode coupled to photogenerate image charge in response to incident light (Jung, Fig. 4, photodiodes PD1 and PD2, Paragraph 0025); 
a transfer transistor coupled to the photodiode (Jung, Fig. 4, Transfer Transistors TX1 and TX2, Paragraph 0065); 
a floating diffusion capacitor coupled to the transfer transistor, wherein the transfer transistor is coupled to transfer the image charge from the photodiode to the 
an amplifying transistor coupled to the floating diffusion capacitor to generate one of the image data signals in response to charge in the floating diffusion capacitor (Jung, Fig. 4, Drive Transistor DX1 and DX2, Paragraph 0070); 
a reset transistor coupled between a voltage source and the floating diffusion capacitor, wherein the voltage supply is coupled to the floating diffusion capacitor through the reset transistor in response to a reset signal (Jung, Fig. 4, Reset Transistors RX1 and RX2, Paragraph 0059); and 
a row select transistor coupled between the amplifying transistor and a respective one of the plurality of bitlines (Jung, Fig. 4, selection transistors SX1 and SX2), 
wherein the row select transistor is coupled to selectively output said one of the image data signals to the respective bitline in response to the row select signal and the transfer signal (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the row select signal and the transfer signal (Jung, Paragraphs 0060 and 0064-0065), and 
wherein the row select transistor is selectively decoupled from the respective one of the plurality of bitlines in response to the row select signal (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.).



Regarding claim 4, the combination of Jung and Abe teaches the image sensing device of claim 2 (see claim 2 analysis), wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the transfer transistor isolating the floating diffusion from the photodiode in response to the transfer signal (Jung, Paragraph 0065, TX1 is deactivated, therefore the floating diffusion is isolated.) and the reset transistor applying a first clamp voltage to the floating diffusion capacitor in response to the reset signal prior to the row select signal enabling the row select transistor (Jung, Paragraphs 0075-0076).

Regarding claim 14, Jung teaches an image sensing device (Jung, Fig. 1) comprising: 
a plurality of bitlines (Jung, Fig. 2, CL, Paragraph 0025); 

a control circuit coupled to control the plurality of pixels (Jung, Figs. 1 and 2, row driver 120, Paragraphs 0026-0027); and
a voltage supply coupled to the plurality of pixels (Jung, Fig. 4, VDD, Paragraph 0038),
wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines (Jung, Figs. 6 and 7, Times t64 and t65, Paragraphs 0079-0080), 
wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines (Jung, Paragraph 0060 and 0065), 
wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines (Jung, Fig. 4, selection transistors SX1 and SX2 selectively couple and decouple the rows to the bitlines.), 
wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal (Jung, Fig. 4, Paragraphs 0060-0065, Clamp current in from DX1 based on VFD1 passes through the second terminal to CL.).

In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.

Regarding claim 15, the combination of Jung and Abe teaches the image sensing device of claim 14 (see claim 14 analysis), wherein the pixels are arranged in rows (Jung, Fig. 2), wherein the control circuit is further coupled to control pixels in a first row to selectively output image data signals to the plurality of bitlines and control pixels in a second row, proximate to the first row to selectively clamp the plurality of bitlines (Jung, Fig. 4, Paragraphs 0060 and 0065).

Regarding claim 16, the combination of Jung and Abe teaches the image sensing device of claim 15 (see claim 15 analysis), wherein the control circuit is further coupled 

Regarding claim 18, the combination of Jung and Abe teaches the image sensing device of claim 14 (see claim 14 analysis), wherein the first terminal is a drain of the row select transistor (Jung, Fig. 4, Selection Transistor SX1, The first terminal is the drain.).

Regarding claim 19, the combination of Jung and Abe teaches the image sensing device of claim 14 (see claim 14 analysis), wherein the second terminal is a source of the row select transistor (Jung, Fig. 4, Selection Transistor SX1, The second terminal is the source.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0007808 A1) in view of Abe et al. (US 2017/0125464 A1) in further view of Lee et al. (US 2015/0201118 A1).

Alternatively, regarding claim 3, the combination of Jung and Abe teaches the image sensing device of claim 2 (see claim 2 analysis). However, the combination of Jung and Lee does not explicitly state wherein the row select transistor is coupled to selectively output said one of the image data signals to the respective one of the plurality of bitlines in response to the transfer transistor transferring the image charge to the floating diffusion prior to the row select signal enabling the row select transistor.

These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Jung and Abe with the explicit teaching of reading image data from rows sequentially as seen in Lee to read out image data for the entire image sensor and form an image.

Allowable Subject Matter
Claims 5 and 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 4, wherein the voltage source is a variable voltage source, wherein the variable voltage source is coupled to selectively supply a reset voltage to the floating diffusion capacitor through the reset transistor to reset the 


With regard to claim 7, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 1, wherein the control circuit further includes a plurality of clamp decoders, wherein each one of the plurality of clamp decoders is coupled to receive a row enable signal and output a clamp enable signal, wherein the control circuit outputs the row select signal and the reset signal to each row based on the plurality clamp enable signals, and wherein at least one of the plurality of clamp decoders is coupled to output the clamp enable signal with a first clamp enable value when the row enable signal switches to a first value and output the one of the clamp enable signals with a second clamp enable value for a plurality of changes of a row count after the row enable signal switches to the first value, wherein the control circuit changes the row count when the control circuit controls a different row of pixels to output the output voltages.”
Claims 8-10 depend on and further limit claim 7. Therefore, claims 8-10 are allowable for the same reasons as claim 7.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698